DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 7-10 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 3/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10245425 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims, and drawings filed 12/14/2021; and terminal disclaimer filed 3/17/2022.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the drawings. The objections are withdrawn.
Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive due to the amendments to the drawings. The objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims. The rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to the claims. The rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered  and are persuasive in view of the amendments to the claims. The rejections are withdrawn.

Allowable Subject Matter
Claim 1, 4-5, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches the usage of arrays including microelectrodes, matrix boxes and addressable switches for controlling stimulation and recording of EEG signals, wherein the same microelectrode can be used for both, but in agreement with applicant’s arguments in the parent application, the art of record fails to teach, suggest, or reasonably make obvious the features involving the controller selection of microelectrode channel from EEG signals, and then subsequent simultaneous further recording and stimulation at selected microelectrode occurring at the same time, in combination with all the other features of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791